EXHIBIT 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Quarterly Report of Red Giant Entertainment, Inc., a Nevada corporation (the “Company”) on Form 10-Q for the quarter ended February 28, 2013 as filed with the Securities and Exchange Commission (the “Report”), Benny Powell, does hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350), that to his knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. /s/ Benny Powell Benny Powell Chief Financial Officer, Principal Finance Officer and Principal Accounting Officer April 18, 2013
